DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 57-66 are pending and presented for examination. The preliminary amendment dated 16 December 2020 cancelling claims 1-56 and adding claims 57-66 is acknowledged and entered.


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

Claim Objections
Claims 58-66 are objected to as they are dependent upon cancelled claim 1. For purposes of compact prosecution they are being considered to be dependent upon claim 57. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 57-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Ultrathin Supercapacitor Electrode Based on Reduced Graphene Oxide Nanosheets Assembled with Photo-Cross-Linkable Polymer: Conversion of Electrochemical Kinetics in Ultrathin Films” to Jo et al. (hereinafter, “Jo at __”).
Regarding claims 57 and 59, Jo discloses a method of forming cross-linked rGO (Jo at “Abstract”) comprising:
Irradiating graphene oxide in a graphene oxide solution containing a DR crosslinker with a beam of UV radiation wherein the irradiation crosslinks and reduces the GO (Jo at 7983 R col).
As to claim 58, the light is applied to the substrate that is covered with solution (Id.).
Turning to claim 60, the GO is produced via the Hummers’ method (Jo at 7983 L col).
Concerning claim 61, a substrate is submerged in the solution (Jo at 7983 R col).

Claims 57, 58, 60, 64 and 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Laser irradiated self-supporting and flexible 3-dimentional graphene-based film electrode with promising electrochemical properties” to Liu et al. (hereinafter, “Liu at __”; cited and provided by applicants).
Regarding claims 57 and 58, Liu discloses a method of forming cross-linked rGO (Liu at 47076 L col) comprising:
Id.), with a beam of light or radiation wherein the irradiation cross-links and reduces the GO (Liu at 47075).
As to claim 60, the GO is prepared by oxidizing graphite (Liu at 47075 L col).
As to claim 64, a CW laser is utilized (Liu at 47075 R col).
Turning to claim 66, the rGO is placed into an electrode (Liu at 47076 L col).

Claims 57, 59, 60, 65 and 66 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US PG Pub No. 20160228846 to Chen et al. (hereinafter, “Chen at __”; cited by applicants).
Regarding claims 57 and 59, Chen discloses a method of forming crosslinked rGO (Chen at “Abstract”) comprising:
Irradiating a graphene oxide solution which has a cross-linker added thereto (photoactive initiator which produces singlet oxygen, Id.), with a beam of light or radiation wherein the irradiation cross-links and reduces the GO (Id.).
Regarding claim 60, oxidation and exfoliation of graphite is utilized (Chen at [0013]).
As to claim 65, a femtosecond laser is utilized (Chen at [0017]).
Concerning claim 66, usage in electrodes is envisaged (Chen at [0004]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 57, 58 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over “Direct laser-enabled graphene oxide-reduced graphene oxide layered structures with micropatterning” to Teoh et al. (hereinafter, “Teoh at __”) in view of Jo.
Regarding claim 57, Teoh discloses a method of stacking rGO sheets (Teoh at 064309-1, for a capacitor; This is considered to meet crosslinking as they bond) comprising:
Irradiating graphene oxide in a graphene oxide solution with a beam of light or radiation wherein the irradiation crosslinks and reduces the GO (Id.).
Teoh does not expressly state an additional cross-linkers.
Jo in a method of forming GO via photoreduction of GO/DR solution (Jo at 7983 R col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Teoh in view of the DR crosslinking of Jo. The teaching or suggested motivation in doing so being increase in capacitance (Jo at “Abstract”).
Turning to claim 58, the beam is focused via a GO solution applied onto a substrate (Teoh at “Fig. 1(a)”).
As to claim 60, the GO is made via Hummers’ method (Teoh at 064309-1 R col).
As to claim 62, Teoh discloses that the substrate can be moved along all directions (Teoh at 7984 L col).

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Jo as applied to claim 57 above, and in further view of “Microstructuring of Graphene Oxide Nanosheets Using Direct Laser Writing” to Zhou et al. (hereinafter, “Zhou at __”).
Regarding claim 62, Jo does not expressly state adding a substrate that can be moved.

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Jo in view of the moveable stage of Zhou. The teaching or suggested motivation in doing so being micropatterning (Zhou at 1 R col).

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 57 above and in further view of “Nickel Cobalt Hydroxide @Reduced Graphene Oxide Hybrid Nanolayers for High Performance Asymmetric Supercapacitors with Remarkable Cycling Stability” to Ma et al.
Regarding claim 63, Liu does not expressly state usage of a cathode and anode as what the GO is patterned between.
Ma in a method of making a supercapacitor discloses sandwiching the rGO between Ni-Co and HPC supercapacitor (Ma at 1998 L col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Liu in view of the anode/cathode assembly of Ma. The teaching or suggested motivation in doing so being low cost electrode materials that are safe to use (Id.).

Conclusion
Claims 57-66 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759